

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT




AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 22, 2013 (this “Amendment”) among GENERAL CABLE INDUSTRIES, INC., a
Delaware corporation (the “U.S. Borrower”), GENERAL CABLE COMPANY LTD., a
company organized under the laws of Nova Scotia (the “Canadian Borrower”), SILEC
CABLE SAS, a French société par actions simplifiée (the “French Borrower”),
NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany (the “German
Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited liability
company (formerly Grupo General Cable Sistemas, S.A., in process of conversion)
organized under the laws of Spain (“Sistemas”), ECN CABLE GROUP, S.L., a limited
liability company organized under the laws of Spain (“ECN” and, together with
Sistemas, the “Spanish Borrowers” and each, a “Spanish Borrower”), GENERAL CABLE
CORPORATION, a Delaware corporation (“Holdings”), the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Each capitalized term used herein and not defined herein
shall have the meaning ascribed thereto in the Credit Agreement referred to
below.


WITNESSETH
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Amended and Restated Credit Agreement, dated
as of September 6, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, pursuant to Section 9.27 of the Credit Agreement, each of the Lenders
agreed to temporarily waive any Default or Event of Default arising under clause
(g) of Article VII of the Credit Agreement due to a Specified Financial
Reporting Default (the “Limited Waiver”);
WHEREAS, pursuant to Section 7.02 of the Subordinated Convertible Note
Indenture, Holdings may elect, pursuant to the terms set forth therein, to cause
the sole remedy for the first 365 days after the occurrence of any Event of
Default (as defined in the Subordinated Convertible Note Indenture) for Holdings
failure to comply with its obligations under Section 5.02 of such indenture to
be the right of the holder or holders of such Indebtedness to receive additional
interest at an annual rate equal to 0.50% of the principal amount of the
Subordinated Convertible Notes (the “Additional Interest Election”);
WHEREAS, (a) Holdings has notified the Administrative Agent that Holdings shall
make the Additional Interest Election in connection with the Event of Default
arising from its failure to comply with Section 5.02 of the Subordinated
Convertible Note Indenture and, in connection therewith, the Borrowers have
requested that the Administrative Agent and the Lenders agree to amend the
Credit Agreement to provide for (i) an extension of the Limited Waiver, subject
to certain conditions and (ii) to the extent that the Additional Interest
Election is prohibited by Section 6.08(b) and Section 6.11(a) of the Credit
Agreement, a waiver of Section 6.08(b) and Section 6.11(a) of the Credit
Agreement on a limited basis with respect to the Additional Interest Election,
and (b) Holdings has informed the Administrative Agent of, and has requested
that the Required Lenders waive, certain Defaults or Events of Default arising
under clauses (c) and (e) of Article VII of the Credit Agreement to the extent,
and solely to the extent, such Defaults or Events of Default have arisen due to
(i) the failure by Holdings to deliver financial statements for the fiscal years
2008 through 2012 (and the related reports of its independent registered public
accounting firm) and the interim periods during those years, and the financial
statements as of, as well as for, the three fiscal months ended March 29, 2013,
and the six fiscal months ended June 28, 2013, that presented fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently

971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------



applied, which failure results from those accounting matters that have been
disclosed prior to the date of this Amendment in Holdings’s public filings with
the Securities and Exchange Commission, including with regard to potential theft
of certain inventory in Brazil and (ii) the failure of the Borrowers and
Holdings to report any such Default or Event of Default to the Administrative
Agent and each Lender pursuant to Section 5.02 of the Credit Agreement (such
Defaults or Events of Default referred to in this clause (b) collectively, the
“Accounting Matters Representation Defaults”);
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving (except to the extent set forth herein) any
existing or future rights or remedies which the Administrative Agent, the
European Administrative Agent and the Lenders may have against the Borrowers or
the other Loan Parties, the Administrative Agent and the Lenders party hereto
are willing to agree to so amend and waive certain provisions of the Credit
Agreement on the terms and subject to the conditions expressly set forth herein.
1.Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Borrowers, the Lenders
party hereto and the Administrative Agent each agree that the Credit Agreement
shall be and hereby is amended as of the date hereof as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended as follows:
(i)    The definition of “Specified Financial Reporting Default” is hereby
amended and restated in its entirety as follows:
“Specified Financial Reporting Default” means the failure (i) by Holdings to
deliver its quarterly financial reports on Form 10-Q for the fiscal quarters
ended on or about June 28, 2013 or September 27, 2013, within the time periods
prescribed therefor under Section 4.18 of the Senior Unsecured Note Indenture or
Section 5.02 of the Subordinated Convertible Note Indenture or (ii) by Holdings
to deliver any related notice of default to the trustee under any of the Senior
Unsecured Note Indenture or the Subordinated Convertible Note Indenture, which
failure results in a “Default” or “Event of Default” (each as defined in the
applicable indenture) under Section 6.01(4) of the Senior Unsecured Note
Indenture or Section 7.01(5) of the Subordinated Convertible Note Indenture.
(ii)    The following new definitions are hereby added to Section 1.01. of the
Credit Agreement in the proper alphabetical order:
“Additional Interest Election” means Holdings makes an election, pursuant to the
terms set forth in the Subordinated Convertible Note Indenture, to cause the
sole remedy for an “Event of Default” (as defined in the Subordinated
Convertible Note Indenture) caused by a Specified Financial Reporting Default,
for the first 365 days (or earlier, if such Specified Financial Reporting
Default is cured or waived prior to such 365th day) after the occurrence of such
“Event of Default” to be the right of the holder or holders of such Indebtedness
to receive additional interest at an annual rate equal to 0.50% of the principal
amount of the Subordinated Convertible Notes.
“First Amendment Effective Date” October 22, 2013.
(b)    Section 3.04 of the Credit Agreement is hereby amended by deleting the
reference to “Effective Date” contained therein and inserting “First Amendment
Effective Date” in lieu thereof.

2
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------



(c)    Section 5.01(a) of the Credit Agreement is hereby amended by deleting the
reference to “Effective Date” contained therein and inserting “First Amendment
Effective Date” in lieu thereof.
(d)    Section 5.01(b) of the Credit Agreement is hereby amended by deleting the
reference to “Effective Date” contained therein and inserting “First Amendment
Effective Date” in lieu thereof.
(e)    Clause (i) of Section 5.01(c) of the Credit Agreement is hereby amended
and restated in its entirety as follows:
(i) certifying, in the case of the financial statements delivered under clause
(b), as presenting fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject also to
certain accounting matters that have been disclosed prior to the First Amendment
Effective Date in Holdings’s public filings with the Securities and Exchange
Commission, including with regard to potential theft of certain inventory in
Brazil,
(f)    Section 9.27 of the Credit Agreement is amended and restated in its
entirety as follows:
Section 9.27    Limited Waiver. By execution and delivery of this Agreement,
each of the Lenders hereby temporarily waives any Default or Event of Default
arising under clause (g) of Article VII to the extent, and solely to the extent,
such Default or Event of Default is caused by a Specified Financial Reporting
Default. Each Lender also agrees that if (a) Holdings delivers its Form 10-Q for
the fiscal quarters ended on or about June 28, 2013 and September 27, 2013 to
each of the trustees under each of the Subordinated Convertible Note Indenture
and the Senior Unsecured Note Indenture prior to the expiration of the
applicable sixty day grace period set forth in the applicable indenture (or
prior to the expiration of any extended grace period or temporary waiver of a
Specified Financial Reporting Default provided for in any Indenture Waiver), and
such delivery is effective to cure the “Defaults” and “Events of Default” under
and as defined in the applicable indentures caused by Holdings’s failure to
deliver its quarterly financial statements on Form 10-Q in a timely manner, or
(b) Holdings obtains Indenture Waivers under each of the Senior Unsecured Note
Indenture or the Subordinated Convertible Note Indenture that permanently waive
the Specified Financial Reporting Defaults under each such indenture, the
corresponding Default and Event of Default under clause (g) of Article VII shall
also be deemed cured. The foregoing temporary waiver shall automatically expire
without any further action by any Person on the earliest of (w) October 28,
2013, or, if on or prior to October 28, 2013, Holdings notifies the
Administrative Agent and the European Administrative Agent that Holdings shall
make an Additional Interest Election, March 17, 2014 (provided, that if Holdings
fails to make an effective Additional Interest Election as promptly as possible
after it may make such an election under the terms of the Subordinated
Convertible Note Indenture, or if such Additional Interest Election shall fail
to be effective at any time, the foregoing temporary waiver shall automatically
expire without any further action by any Person), unless Holdings has cured
pursuant to the previous sentence on or prior to such applicable date, (x) the
earliest date that is (A) one Business Day prior to the 60th day after receipt
by Holdings of a notice of any Specified Financial Reporting Default under the
Senior Unsecured Note Indenture or a notice of a subsequent Specified Financial
Reporting Default under the Subordinated Convertible Note Indenture or (B) one
Business Day prior to the expiration of any extended grace period or temporary
waiver of a Specified Financial Reporting Default provided for in any applicable
Indenture Waiver, provided that, solely with respect to a Specified Financial
Reporting Default

3
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------



under the Subordinated Convertible Note Indenture, if Holdings notifies the
Administrative Agent and the European Administrative Agent that Holdings shall
make an Additional Interest Election with respect thereto, the date described in
this clause (x) with respect to such Event of Default under the Subordinated
Convertible Note Indenture shall be March 17, 2014 (provided, that if Holdings
fails to make an effective Additional Interest Election as promptly as possible
after it may make such an election under the terms of the Subordinated
Convertible Note Indenture, or if such Additional Interest Election shall fail
to be effective at any time, the foregoing temporary waiver shall automatically
expire without any further action by any Person) in each case unless Holdings
has cured pursuant to the previous sentence on or prior to such applicable
Business Day, (y) the commencement of any enforcement action, including any
acceleration of the notes, under any of the Convertible Senior Note Indenture,
the Senior Unsecured Note Indenture or the Subordinated Convertible Note
Indenture and (z) the occurrence of any other “Default” or “Event of Default”
under any of the Convertible Senior Note Indenture, the Senior Unsecured Note
Indenture or the Subordinated Convertible Note Indenture.
2.    Waiver. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Lenders party hereto hereby waive:
(a)    any Accounting Matters Representation Default;
(b)    the Borrowers’ obligation to furnish to the Administrative Agent and each
Lender comparative figures for the end of and for the fiscal quarter ended on
September 28, 2012, with the consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for the
fiscal quarter ended on September 27, 2013, required to be delivered pursuant to
Section 5.01(b) of the Credit Agreement; and
(c)    to the extent, if any, that the Additional Interest Election is
prohibited by Section 6.08(b) and Section 6.11(a) of the Credit Agreement,
Section 6.08(b) and Section 6.11(a) of the Credit Agreement solely with respect
to the Additional Interest Election.
3.    Conditions to Effectiveness. The amendment to the Credit Agreement set
forth in Section 1 above and the waiver set forth in Section 2 above shall
become effective as of the date hereof upon:
(a)    the Administrative Agent’s receipt of counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent, and
the Required Lenders;
(b)    the Administrative Agent shall have received a certificate signed by a
duly authorized officer of each Borrower to the effect that, before and after
giving effect to this Amendment on the date hereof: (i) the representations and
warranties contained in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects on and as of
the date of such certificate as though made on and as of each such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects (in each case excluding any
inaccuracy constituting, or resulting directly from, an Accounting Matters
Representation Default); and (ii) no Default or Event of Default has occurred
and is continuing or would result after giving effect to this Amendment; and
(c)    the Borrowers shall have paid to each Agent such fees or other amounts as
may be then payable pursuant to any Loan Document.

4
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------



4.    Covenant. Promptly following Holdings’s exercise of the Additional
Interest Election, Holdings shall deliver a certificate to the Administrative
Agent, certifying that (a) Holdings has duly exercised the Additional Interest
Election pursuant to the terms of the Subordinated Convertible Note Indenture,
and (b) Holdings has not received notice of a Specified Financial Reporting
Default under the Senior Unsecured Note Indenture.
5.    Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to each Lender and the Administrative Agent as of the date hereof:
(a)    Each Borrower has the legal power and authority to execute and deliver
this Amendment and the officers of each Borrower executing this Amendment have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.
(b)    This Amendment has been duly executed and delivered by each Loan Party
that is a party hereto.
(c)    This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Borrower and each other Loan Party, enforceable against it in accordance with
their terms (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, examinership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
(d)    The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amended Agreement and the
other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (ii) will not violate any material Requirement of Law applicable to
any Loan Party or any of its Subsidiaries, (iii) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any Loan Party or any of its Subsidiaries or the assets of any Loan Party or any
of its Subsidiaries, or give rise to a right thereunder to require any payment
to be made by any Loan Party or any of its Subsidiaries, (iv) will not
contravene the terms of any certificates of incorporation, by-laws or other
organizational or governing documents of any Loan Party, and (v) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
of its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.
(e)    Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that, except with respect to any
Accounting Matters Representation Default, all such representations and
warranties are true and correct in all material respects as of the date of this
Amendment (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier is
true and correct in all respects.
(f)    Each Borrower has caused to be conducted a thorough review of the terms
of this Amendment, the Credit Agreement and the other Loan Documents and each
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof and after giving effect to the terms hereof, no Default or Event
of Default has occurred and is continuing.

5
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------



6.    Reference to and Effect on the Credit Agreement.
(a)    On and after the effective date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(b)    Except as specifically waived or modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
unless and except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Administrative Agent, the European Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith. For the avoidance of doubt, unless and except
as expressly provided herein, nothing herein shall operate as a waiver of any
Default or Events of Default arising after the First Amendment Effective Date.
7.    Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein and in the Credit
Agreement as amended hereby, and in connection with the preparation,
arrangement, execution and enforcement of this Amendment and all other
instruments, agreements and other documents executed in connection herewith.
8.    Governing Law. ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
9.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
10.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. A facsimile signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.
11.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment, the Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.

6
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------



12.    Amendment Constitutes Loan Document. This Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.
13.    Reaffirmation of Liens and Guaranties.
(a)    Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a
copy this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Loan Guarantor acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.
(b)    Reaffirmation of Liens. Each of the Loan Parties hereby ratifies,
confirms and reaffirms the grant by it of the Liens and security interests in
Collateral in which it has rights pursuant to the terms of, and its obligations
and agreements under, the Collateral Documents, confirms that this Amendment
does not constitute a novation, payment and reborrowing or termination of the
Secured Obligations under the Credit Agreement and the other Loan Documents as
in effect prior to the date hereof and confirms that all such Collateral will
continue to secure the payment and performance of all Secured Obligations
purported to be secured thereby (including any amount payable under the Credit
Agreement as amended by this Amendment).
(c)    Reaffirmation of Guaranties. Without limiting or qualifying the
foregoing, each of the Loan Guarantors hereby ratifies, confirms and reaffirms
its obligations and agreements under Article X of the Credit Agreement and each
other Loan Guaranty.
[The remainder of this page is intentionally blank]

7
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


GENERAL CABLE INDUSTRIES, INC.,
as the U.S. Borrower
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Executive Vice President
 
 
 
 
 
 
GENERAL CABLE COMPANY
LTD./COMPAGNIE GENERAL CABLE
LTEE,
as the Canadian Borrower
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Executive Vice President
 
 
 
 
 
 


971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




SILEC CABLE SAS,
as the French Borrower
 
 
 
By
  /s/ Marie Therese Blanot
 
Name:
Marie Therese Blanot
 
Title:
Managing Director
 
 
 
 
 
 
NORDDEUTSCHE SEEKABELWERKE GMBH,
as the German Borrower
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Pursuant to Power of Attorney
 
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Pursuant to Power of Attorney
 
 
 
 
 
 
GRUPO GENERAL CABLE SISTEMAS, S.L.,
as the Spanish Borrower
 
 
 
By
  /s/ Maria Teresa Cruz Ventura
 
Name:
Maria Teresa Cruz Ventura
 
Title:
Authorized Signatory
 
 
 
 
 
 
ECN CABLE GROUP, S.L.,
as the Spanish Borrower
 
 
 
By
  /s/ Maria Teresa Cruz Ventura
 
Name:
Maria Teresa Cruz Ventura
 
Title:
Authorized Signatory
 
 
 
 
 
 




[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




OTHER LOAN PARTIES:
 
 
 
GENERAL CABLE CORPORATION, as a
U.S. Guarantor
 
 
 
GK TECHNOLOGIES, INCORPORATED,
as a U.S. Guarantor
 
 
 
GENERAL CABLE INDUSTRIES LLC, as
a U.S. Guarantor
 
 
 
GENERAL CABLE TECHNOLOGIES
CORPORATION, as a U.S. Guarantor
 
 
 
DIVERSIFIED CONTRACTORS, INC.
as a U.S. Guarantor
 
 
 
GC GLOBAL HOLDINGS, INC.
as a U.S. Guarantor
 
 
 
GENERAL CABLE OVERSEAS
HOLDINGS, LLC, as a U.S. Guarantor
 
 
 
GENCA CORPORATION, as a U.S.
Guarantor
 
 
 
MLTC COMPANY, as a U.S. Guarantor
 
 
 
MARATHON STEEL COMPANY, as a
U.S. Guarantor
 
 
 
PRESTOLITE WIRE LLC, as a U.S.
Guarantor
 
 
 
GENERAL CABLE CANADA
HOLDINGS LLC, as a U.S. Guarantor
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Executive Vice President
 
 
 
 
 
 


[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




    
PHELPS DODGE INTERNATIONAL
CORPORATION, as a U.S. Guarantor
 
 
 
PHELPS DODGE ENFIELD
CORPORATION, as a U.S. Guarantor
 
 
 
PD WIRE & CABLE SALES
CORPORATION, as a U.S. Guarantor
 
 
 
PHELPS DODGE NATIONAL CABLES
CORPORATION, as a U.S. Guarantor
 
 
 
PHELPS DODGE AFRICA CABLE
CORPORATION, as a U.S. Guarantor
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Executive Vice President
 
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President
 
 
 

 



[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------






GENERAL CABLE AUTOMOTIVE
EUROPE SAS, as a French Guarantor
 
 
 
By
  /s/ Stephen Chapman
 
Name:
Stephen Chapman
 
Title:
President
 
 
 
 
 
 
GC LATIN AMERICA HOLDINGS, S.L.,
as a Spanish Guarantor
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Consejero Delegados
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Consejero Delegados
 
 
 
 
 
 
GENERAL CABLE HOLDINGS SPAIN,
S.L., as a Spanish Guarantor
 
 
 
By
  /s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Consejero Delegados
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Consejero Delegados
 
 
 
 
 
 


























[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




J.P. MORGAN CHASE BANK, N.A.,
TORONTO BRANCH, individually and as
Tranche C Swingline Lender
 
 
 
By
  /s/ Auggie Marchetti
 
Name:
Auggie Marchetti
 
Title:
Authorized Officer
 
 
 
 
 
 
J.P. MORGAN SECURITIES PLC,
individually and as Tranche C Swingline
Lender
 
 
 
By
  /s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President
 
 
 
 
 
J.P. MORGAN EUROPE LIMITED, as
European Administrative Agent and
European Issuing Bank
 
 
 
By
  /s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President
 
 
 
 
 
 
Bank of America, N.A.
 
 
 
By
  /s/ Brian Roman
 
Name:
Brian Roman
 
Title:
Vice President
 
 
 
 
 
 
Bank of America, N.A. acting through its Canada
Branch
 
 
 
By
  /s/ Medina Sales de Andrade
 
Name:
Medina Sales de Andrade
 
Title:
Vice President
 
 
 






[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




Bank of America Securities Limited
 
 
 
By
  /s/ Joanne Hilliard
 
Name:
Joanne Hilliard
 
Title:
Vice President
 
 
 
 
 
 
CREDIT AGRICOLE CORPORATION
AND INVESTMENT BANK
 
 
 
By
  /s/ Blake Wright
 
Name:
Blake Wright
 
Title:
Managing Director
 
 
 
By
  /s/ James Austin
 
Name:
James Austin
 
Title:
Vice President
 
 
 
 
 
 
WELLS FARGO BANK, NA
 
 
 
By
  /s/ Kevin S. Fong
 
Name:
Kevin S. Fong
 
Title:
Authorized Signatory
 
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA
 
 
 
By
  /s/ Domenic Cosentino
 
Name:
Domenic Cosentino
 
Title:
Vice President
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
By
  /s/ Rufus S. Dowe, III
 
Name:
Rufus S. Dowe, III
 
Title:
Vice President
 
 
 








[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
By
  /s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President
 
 
 
By
  /s/ Kirk L. Tashjian
 
Name:
Kirk L. Tashjian
 
Title:
Vice President
 
 
 
 
 
 
DEUTSCHE BANK AG LONDON BRANCH
 
 
 
By
  /s/ Mark Dixson
 
Name:
Mark Dixson
 
Title:
Managing Director
 
 
 
By
  /s/ Ilias Katsoulis
 
Name:
Ilias Katsoulis
 
Title:
Vice President
 
 
 
 
 
 
PNC Bank, National Association
 
 
 
By
  /s/ C. Joseph Richardson
 
Name:
C. Joseph Richardson
 
Title:
Senior Vice President
 
 
 
 
 
 
PNC BANK CANADA BRANCH
 
 
 
By
  /s/ Caroline Stade
 
Name:
Caroline Stade
 
Title:
Senior Vice President
 
 
 
 
 
 
















[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Citizens, N.A.
 
 
 
By
  /s/ David Slattery
 
Name:
David Slattery
 
Title:
Assistant Vice President
 
 
 
 
 
 
STANDARD CHARTERED BANK, as a Lender
 
 
 
By
  /s/ James P. Hughes
 
Name:
James P. Hughes
 
Title:
Director
 
 
 
By
  /s/ Robert K. Reddington
 
Name:
Robert K. Reddington
 
Title:
Credit Documentation, Manager
 
 
Credit Documentation, Unit, WB
 
 
Legal-Americas
 
 
 
 
 
 
HSBC BANK USA, NA
 
 
 
By
  /s/ Joseph D. Donovan
 
Name:
Joseph D. Donovan
 
Title:
Vice President
 
 
 
 
 
 
Branch Banking and Trust Company
 
 
 
By
  /s/ Ryan T. Hamilton
 
Name:
Ryan T. Hamilton
 
Title:
Assistant Vice President
 
 
 
 
 
 
The Huntington National Bank
 
 
 
By
  /s/ John D. Whetstone
 
Name:
John D. Whetstone
 
Title:
Vice President
 
 
 






[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




FIFTH THIRD BANK
 
 
 
By
  /s/ Megan S. Szewc
 
Name:
Megan S. Szewc
 
Title:
Vice President
 
 
 
 
 
 
Fifth Third Bank, operating through its Canadian
Branch
 
 
 
By
  /s/ Mauro Spagnolo
 
Name:
Mauro Spagnolo
 
Title:
Principal Officer
 
 
 
 
 
 
COMPASS BANK
 
 
 
By
  /s/ Michael Sheff
 
Name:
Michael Sheff
 
Title:
Sr. Vice President
 
 
 
 
 
 
Bank of Montreal - Chicago Branch
 
 
 
By
  /s/ Rebecca L. Bruch
 
Name:
Rebecca L. Bruch
 
Title:
Vice President
 
 
 
 
 
 
Bank of Montreal
 
 
 
By
  /s/ Sean P. Gallaway
 
Name:
Sean P. Gallaway
 
Title:
Vice President
 
 
 
 
 
 
SUNTRUST BANK
 
 
 
By
  /s/ Sandra M. Salazar
 
Name:
Sandra M. Salazar
 
Title:
Vice President / Portfolio Manager
 
 
 




[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




RB International Finance (USA) LLC
 
 
 
By
  /s/ Christoph Hoedl
 
Name:
Christoph Hoedl
 
Title:
First Vice President
 
 
 
By
  /s/ Randall Abrams
 
Name:
Randall Abrams
 
Title:
Vice President
 
 
 
 
 
 
U.S. Bank National Association
 
 
 
By
  /s/ Matthew Kasper
 
Name:
Matthew Kasper
 
Title:
Vice President
 
 
 
 
 
 
U.S. Bank National Association, Canada Branch
 
 
 
By
  /s/ Joseph Rauhala
 
Name:
Joseph Rauhala
 
Title:
Principal Officer
 
 
 
 
 
 
Goldman Sachs Bank USA
 
 
 
By
  /s/ Michelle Latzoni
 
Name:
Michelle Latzoni
 
Title:
Authorized Signatory
 
 
 
 
 
 
Goldman Sachs International Bank
 
 
 
By
  /s/ Konstantinos Varotsis
 
Name:
Konstantinos Varotsis
 
Title:
Authorised Signatory
 
 
 
 
 
 












[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW

--------------------------------------------------------------------------------




BARCLAYS BANK PLC
 
 
 
By
  /s/ Irina Dimova
 
Name:
Irina Dimova
 
Title:
Vice President
 
 
 
 
 
 
Amalgamated Bank
 
 
By
  /s/ Christine Herrick
 
Name:
Christine Herrick
 
Title:
Senior Credit Officer
 
 
 
 
 
 
Siemens Financial Services, Inc
 
 
 
By
  /s/ Jeffrey B. Iervese
 
Name:
Jeffrey B. Iervese
 
Title:
Vice President
 
 
 
By
  /s/ John Finore
 
Name:
John Finore
 
Title:
Vice President
 
 
 
 
 
 
FirstMerit Bank N.A.
 
 
 
By
  /s/ John Zimbo
 
Name:
John Zimbo
 
Title:
Vice President
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
 
 
 
By
  /s/ Brian Janiak
 
Name:
Brian Janiak
 
Title:
Authorized Signatory
 
 
 
 
 
 










[signature page to Amendment No. 1]
971472.02C-CHISR02A - MSW